Citation Nr: 0116796	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  99-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for low back pain, 
including as secondary to a service-connected gunshot wound 
of the right leg.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for peripheral 
neuropathy, to include acute or subacute peripheral 
neuropathy as a result of exposure to herbicides.  

7.  Entitlement to service connection for irritable bowel 
syndrome and a stomach disorder.

8.  Entitlement to an increased evaluation for a gunshot 
wound of the right calf, currently evaluated as 20 percent 
disabling.

9.  Entitlement to an initial evaluation in excess of 10 
percent for varicose veins, right leg.

10.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1965 to October 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  The April 1998 rating decision 
granted a claim of entitlement to service connection for 
varicose veins, and assigned a 10 percent evaluation for that 
disability.  The RO denied claims of service connection for 
other disorders, denied a claim for an evaluation in excess 
of 20 percent for the residuals of a service-connected 
gunshot wound, and denied a claim of entitlement to TDIU.  By 
statements submitted and May 1998, the veteran disagreed with 
these determinations, including the initial evaluation 
assigned for varicose veins.  Following the April 1999 
issuance of a statement of the case (SOC), the veteran 
submitted a timely May 1999 substantive appeal.  

After reviewing the evidence and the contentions of record, 
the Board finds that the claims on appeal are more accurately 
stated as reflected on the title pages of this decision.

The veteran's claims of entitlement to service connection for 
PTSD, low back pain, a right shoulder disorder, hearing loss, 
and tinnitus, and a claim of entitlement to a total 
disability evaluation based on individual unemployability are 
addressed in the REMAND appended to this decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has peripheral neuropathy, to include acute or 
subacute peripheral neuropathy as a result of exposure to 
herbicides.

2.  There is no current competent evidence of irritable bowel 
syndrome or a stomach disorder.

3.  The residuals of a gunshot wound of the right calf are 
manifested by scars, complaints of pain; the right calf is 
larger than the unaffected calf, has good muscle strength, 
and there is no involvement of nerves or arteries.  

4.  Varicose veins, right leg, are manifested by prominent 
varicose veins in the posterior right calf, up to 0.5 
centimeters in diameter, complaints of pain, and some mild 
venous insufficiency, both superficial and deep, and by 
swelling relieved by elevation and compression, but are not 
manifested by any symptom affecting the right leg above the 
knee.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy, to include acute or subacute 
peripheral neuropathy as a result of exposure to herbicides, 
was not incurred or aggravated in service, nor may it be 
presumed service-connected.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 1991 & Supp. 2000, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  Neither irritable bowel syndrome nor a stomach disorder 
was incurred in or aggravated by active military service nor 
is either disorder due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000, as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. 
§§ 3.303, 3.310 (2000).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound of the right calf are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 38 C.F.R. §§ 4.55, 4.56, 4.73, 
Diagnostic Code 5311 (2000); 38 C.F.R. §§ 4.55, 4.56, 4.73, 
Diagnostic Code 5311 (1997).

4.  The criteria for an initial evaluation in excess of 10 
percent prior for varicose veins are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7120 
(2000); 38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he first manifested peripheral 
neuropathy, and irritable bowel syndrome or a stomach 
disorder during service.  Alternatively, he contends that he 
developed these disorders as a result of his service or 
incidents thereof, or that the disorders are the result of 
disabilities for which service connection has already been 
granted.   

The veteran also contends that he is entitled to an initial 
evaluation in excess of 10 percent for varicose veins, and 
that he is entitled to an increased evaluation for a service-
connected gunshot wound of his right calf.  He contends that 
the evaluations currently assigned do not adequately reflect 
the severity of disability due to the service-connected 
conditions during the relevant time periods.

I.  Duty to Assist and Procedural Due Process Contentions

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that the VA has fulfilled its duties to the 
veteran as outlined in the Act.  Specifically, with respect 
to the issues for which a decision on the merits is being 
made by the Board this date, the RO has provided information 
to the veteran regarding the evidence necessary to 
substantiate his claims.  The veteran was informed that he 
needed to submit any evidence he had that supported his 
claim.  The veteran has been provided the opportunity to 
submit information regarding treating sources so that records 
to support his claims could be obtained.  Finally, the 
veteran was provided with the laws and regulations relevant 
to his claims in the statement of the case.  

The veteran's attorney has requested an advisory medical 
opinion, requested a new, thorough, and contemporaneous VA 
examination, requested that adequate reasons and bases be set 
forth for the denial of new compensation claims, requested an 
independent medical opinion, and, requested that opinions as 
to the etiology of claimed medical disorders be obtained.  As 
an initial matter, the Board notes that all of these 
contentions are ancillary to the veteran's underlying claims.  
These contentions are not matters which may be separately 
appealed.  Rather, these contentions pertain to the duty to 
assist the veteran in the development of the issues currently 
on appeal. 

When warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  38 C.F.R. § 3.328 (2000).  Approval for an 
advisory medical opinion is granted only if VA's Compensation 
and Pension Service determines that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  The veteran has not made any 
showing that the evaluation of either of his service-
connected leg disabilities is complex or controversial, nor 
does the medical evidence so indicate.  The request for an 
advisory medical opinion is denied.

The Board also notes the contention of the veteran and his 
representative that the veteran is entitled to a thorough and 
contemporaneous examination.  The veteran was afforded VA 
examinations in 1997, 1998, and 1999.  In addition, the RO 
sought all clinical records identified by the veteran as 
relevant to his claims.  The reports of those examinations 
reflect that VA examiners recorded past medical history, 
reviewed the clinical records obtained and associated with 
the claims file, noted the veteran's current complaints, 
conducted physical examination, and offered assessment.  The 
Board finds that the examinations afforded were adequate for 
rating purposes, and were provided contemporaneous to the 
veteran's claims.  Thorough and contemporaneous examination 
has been provided, and no further examination is required to 
satisfy the duty to assist the veteran to develop his claim.  
38 U.S.C.A. § 5107(a) (West 1991, as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)).

Finally, as to the veteran's contention that he is entitled 
to an adequate explanation of the reasons and bases for the 
decision on his claim, the veteran has not identified any 
specific inadequacy in the prior explanations provided by the 
RO.  Since the veteran and his representative were not 
specific in raising this very general matter, the Board can 
only point to the following reasons and bases supporting its 
decision. 

Additionally, the Board notes that, in a letter dated and 
submitted in May 1998, the veteran's attorney requested "to 
reopen his claim for an increase in his service connected 
disabilit[ies]."  The Board notes that the veteran has been 
granted service connection for two disabilities, and the 
Board further notes that a claim for an increased evaluation 
for each of these disabilities is before the Board on appeal.  
The veteran does not have any service-connected disability 
for which VA has failed to consider a claim of increased 
severity.

II.  Claims of entitlement to service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1153 (West 1991 & Supp. 2000).  Service 
connection may also be granted when certain chronic diseases, 
including a psychosis, or an organic disability of the 
nervous system, are manifested to a degree of 10 percent 
disabling within a specified period after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disability that 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Alternatively, service connection may be granted based on 
application of the rule for chronicity and continuity of 
symptomatology, where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2000).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2000).

In Collette v. Brown, 82 F.3d 389 (1996), the Federal Circuit 
set forth a three-step sequential analysis for applying 38 
U.S.C.A. § 1154(b), for combat veterans.  First, it must be 
determined whether the veteran submitted satisfactory lay or 
other evidence of service incurrence of an injury or disease.  
This requirement is satisfied if the veteran's evidence, in 
isolation from other evidence, appears credible such that it 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in the veteran's 
combat service.  Second, the evidence must be "consistent 
with the circumstances, conditions, or hardships of such 
service."  If both of these steps are satisfied, then a 
factual presumption arises that the veteran's alleged disease 
or injury was incurred or aggravated in service; this 
presumption may only be rebutted with clear and convincing 
evidence.  However, even if these steps are met, the nexus 
requirement must still be satisfied by competent medical 
evidence that a current disability is related to service.  
Kessel v. West, 13 Vet. App. 9 (1999) (en banc); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).

In addition, VA regulations provide that a veteran who had 
active military, naval, or air service in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (2000) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 3.307(a)(6)(iii) (2000).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e) (2000), which include acute or subacute peripheral 
neuropathy.  See 38 C.F.R. § 3.307(a)(6)(ii) (2000).  The 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of onset.  See 38 C.F.R. § 3.309(e), Note 2.  Absent 
objective evidence of some disease or disability for which 
service connection might be granted on a presumptive basis, a 
veteran is not entitled to the in-service presumption of 
exposure to an herbicide agent.  See McCartt v. West, 12 Vet. 
App. 164 (1999).  Further, even if an appellant is found not 
entitled to a regulatory presumption of service connection, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation).  


A.  Claims for service connection for peripheral neuropathy, 
irritable
 bowel syndrome, or a stomach disorder

There is no evidence that the veteran sought treatment for or 
was diagnosed in service as having peripheral neuropathy, 
irritable bowel syndrome, or a chronic stomach disorder in 
service, although the service medical records reflect 
diagnosis on one occasion of a bowel infestation.  The 
veteran did seek treatment for a complaint of pain in the 
lower abdominal region in March 1967, and bilateral inguinal 
adenopathy was found.  There was no diagnosis of a stomach 
disorder or irritable bowl syndrome; there was a 
recommendation for genitourinary system treatment. 

Reports of VA examinations conducted in March 1974, March 
1978, December 1997, January 1998, and May 1999, as well as 
the report of an Agent Orange examination in April 1978, and 
the summary of VA hospitalization in April 1985, are devoid 
of any medical diagnosis of peripheral neuropathy, acute or 
subacute peripheral neuropathy, irritable bowel syndrome or a 
stomach disorder.  

The report of December 1997 VA examination reflects that the 
veteran underwent electromyographic (EMG) examination.  
Suspected peripheral neuropathy was ruled out, as there was 
no abnormality on EMG.  The report of January 1998 VA 
examination reflects that the veteran denied complaints of 
nausea, and no abnormality of the abdomen was noted.

The veteran has not submitted or identified any private 
medical evidence of diagnosis of peripheral neuropathy, acute 
or subacute peripheral neuropathy, or irritable bowel 
syndrome and a stomach disorder.  Further, a discussion of 
the application of the provisions of 38 U.S.C.A. § 1154(b) is 
not warranted in the absence of current disability.  
Similarly, the veteran's claims with regard to the 
relationship between his claimed gastrointestinal disorders 
and claimed PTSD warrant no further discussion in the absence 
of competent evidence of current disability.  All clinical 
records identified by the veteran as relevant to his claim 
have been obtained, and those records are devoid of any 
evidence that the veteran has any of the claimed disorders.  
The Board finds that the duty to assist, including under the 
VCAA has been met.

Where there is no current medical diagnosis of a claimed 
disorder, there is no disability for which to grant service 
connection.  Brammer v. Derwinski, 3 Vet. App 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The claim must be denied on the merits.  The Board notes that 
the RO disposed of these claims on a different basis finding 
that the claims were not well grounded.  However, the veteran 
was notified that service connection could not be granted in 
the absence of current disability, and was advised of 
governing regulations, including 38 C.F.R. §§ 3.303, 3.304, 
3.309.  He was advised that there was no evidence that he had 
such disorders.  In the absence of any evidence that the 
veteran has a current disability due to the claimed 
disorders, service connection for the claimed disorders 
cannot be granted.

III.  Claims for increased evaluations

As noted above, the Board is satisfied that all relevant 
facts regarding the veteran's claims for increased 
evaluations have been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  It is noted in this regard that the 
veteran was afforded several VA examinations in 1997 through 
1999.  The Board finds that the duty to assist has been met.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. 4.7. 

A.  Claim for increased evaluation, gunshot wound residuals, 
right calf

Historically, the veteran sustained a through-and-through 
gunshot wound by a single rifle round to his right calf, 
while stationed in Vietnam, in June 1968.  The veteran 
reported that the missile entered the medial aspect of the 
right calf and exited through the lateral calf.  The wounds 
were debrided and sutured.  A slight infection developed 
around the sutures.  The veteran was discharged in July 1998 
for one month's convalescent leave, and returned to duty in 
August 1968.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

On initial post-service VA examination in March 1974, the 
veteran had a vertical scar on the right medial calf.  This 
scar was about 3 inches long and 3/8 inch wide.  The lateral 
right calf scar was also vertical, 4 inches in length and 5/8 
inch in width at the widest.  Both scars were described as 
non-adherent, non-fibrotic, and non-symptomatic, with mild 
loss of underlying muscle group XI tissue.  The veteran's 
gait was normal, although he reported a slight limp when 
tired.  The right lower extremity was slightly weaker than 
the left, although the right calf was 3/4-inch larger in 
circumference than the left.

By a rating decision issued in April 1974, service connection 
for gunshot wound, right leg, perforating Muscle Group (MG) 
XI, was granted, and evaluated as 20 percent disabling, under 
Diagnostic Code 5311.  The Board notes that this rating has 
been in effect more than 20 years and is therefore a 
"protected" rating which cannot be reduced (except with a 
showing of fraud or other circumstances not present in this 
case).  38 C.F.R. § 3.951. 

On VA examination conducted in January 1998, the scars were 
described as 7 centimeters in length, three centimeters in 
width.  The examiner who conducted the May 1999 examination 
stated that the scar on the anterolateral scar was 8 
centimeters long, the other scar 7 centimeters.  There was 
tissue loss at the medial scar with no reproducible 
tenderness, no adhesions, no tendon damage.  Ankle and toe 
strength was described as excellent.  Doppler examination of 
the right leg conducted in December 1997 disclosed some mild 
venous enlargement below the gunshot wound, with the veins 
measuring about 1/3 to 1/2 centimeter in diameter.  

The veteran's residuals of a gunshot wound of the lower right 
leg, with fracture of the fibula, are currently evaluated 
under 38 C.F.R. § 4.73, Diagnostic Code 5311, which provides 
criteria for evaluation of disability of Muscle Group XI.  
The Board notes that regulatory amendments to the schedular 
criteria for evaluating muscle injuries were proposed in June 
1997 and were effective as of July 3, 1997.  As the veteran 
did not submit his claim for an increased evaluation for a 
gunshot wound or for TDIU until late July 1997, only the 
regulatory criteria in effect from July 3, 1997 are 
applicable to this claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991). 

Muscle Group XI consists of the posterior and lateral crural 
muscles, and muscles of the calf.  The function of Muscle 
Group XI is propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  Under the new regulations, a moderate 
disability of Muscle Group XI warrants a 10 percent 
evaluation, moderately severe disability warrants a 20 
percent evaluation, and severe disability warrants a 30 
percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5311 
(2000). 

The revised criteria for rating muscle injuries under 38 
C.F.R. 4.56, effective July 3, 1997, provide that, for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  A moderate muscle disability 
encompasses a through-and-through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
and residuals of debridement, or prolonged infection; this 
severity is evidenced by a record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use, and objective findings of entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue compared to the sound 
side.  38 C.F.R. § 4.56(d)(2). 

Moderately severe disability of muscles is characterized by 
through-and-through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, consistent complaints of cardinal 
signs and symptoms of muscle disability, inability to keep up 
with work requirements, loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, and tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).  

Severe disability of muscles is characterized by a history of 
through and through or deep penetrating wound or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
loss of deep fascia or muscle substance, or soft flabby 
muscles on palpation, and muscles swell and harden abnormally 
in contraction.  38 C.F.R. § 4.56(d)(4).  

In this case, the veteran's medical history fits within the 
definition of history commonly associated with moderately 
severe disability.  There was a penetrating wound which 
resulted in an infection requiring treatment for about one 
month.  Current findings, with no evidence of intramuscular 
binding or scarring, some depression at the scar sites, no 
obvious loss of deep fascia of muscle substance, but with 
some complaint of muscle injury, likewise reflect moderately 
severe, but not severe, muscle disability. 

Likewise, the veteran's complaints are consistent with 
moderately severe, but not severe, muscle injury.  There is 
no evidence of ankle impairment.  Muscle strength is 
described as Grade IV or excellent.  The veteran does not 
require any brace or assistive device to walk.  He complains 
of pain after walking six to seven blocks, but there is no 
evidence that his gait is abnormal or impaired.  These 
findings are not consistent with severe muscle disability. 

The Board has considered whether an increased evaluation or 
separate compensable evaluation may be available under any 
other diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 
261-262 (1994).  A separate, compensable evaluation for a 
scar (other than burn scars or disfiguring scars of the head, 
face, or neck) requires that it be poorly nourished, with 
repeated ulceration, or tender and painful on objective 
demonstration, or produce limitation of function of the body 
part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805.  In this case, the evidence establishes that 
neither the entrance wound nor the exit wound on the 
veteran's right calf is tender or painful, or ulcerated, and 
there is no limitation of motion.  Thus, a separate 
compensable evaluation for a scar, so as to warrant an 
evaluation in excess of 20 percent for residuals of the 
gunshot wound of the right calf, is not warranted.  

The veteran's current right lower leg disability, when 
considered in light of all the criteria which may be used to 
evaluate muscle disability, is more consistent with the 
criteria for moderately severe disability than with the 
criteria for a severe disability.  The preponderance of the 
evidence is against an evaluation in excess of 20 percent, 
and the evidence is not in equipoise to warrant a higher 
evaluation by application of the old and revised provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt. 

B.  Claim for increased initial evaluation, varicose veins, 
right leg

This appeal concerns the initial evaluation of the disability 
assigned following the original grant of service connection, 
effective in January 1998.  An initial rating may reflect 
varying periods of symptomatology.  The Board must therefore 
consider the evidence during the entire period covered by the 
initial evaluation to determine if the veteran's level of 
disability changed during that period.  See Fenderson, 12 
Vet. App. at 126.

On VA examination conducted in early January 1998, the 
veteran complained that the gunshot wound in his right lower 
leg caused his varicose veins to bother him.  The examiner 
noted that, in addition to the gunshot wound incurred to the 
right lower leg in service, the veteran also sustained a 
right leg fracture following service which further 
complicated the medical picture.  The VA examination report 
includes a medical opinion that it is more likely than not 
"that there is a relationship between the leg and the 
gunshot wound."  

The VA examination reports reflect that the veteran reported 
he could walk 6 to 7 blocks without pain.  There was some 
chronic edema, but no ulceration or skin rash.  Performance 
of Perthes' and Trendelenburg test disclosed some superficial 
insufficiency but no evidence of deep venous insufficiency.  
For reference only, and not in reliance thereon, the Board 
notes that Perthes' test involves application of a bandage 
below the knee to determine if the varicose veins will be 
evacuated from continuous compression and muscle activity; 
the Trendelenburg test involves raising the leg above the 
level of the heart and lowering it quickly to determine how 
quickly the varicose veins distend.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1688, 1695 (27th ed. 1988).  There was 
enlargement of the right leg, as well as pain in the right 
leg.  The examiner noted that the veteran had to wear support 
hose.  One of the VA examiners also questioned whether the 
veteran might have a fistula between the arteries and veins 
of the right leg, although he doubted it.  The examiner 
recommended further vascular examination.  Doppler 
examination of the right lower leg was conducted in late 
January 1998, and disclosed mild venous enlargement below the 
level of the gunshot wound.  No AV (arterial-venous) fistula 
was found.  The examiner specifically noted that the 
superficial and deep venous insufficiency found on physical 
and diagnostic examination was mild. The size of the venous 
enlargement was specifically described in the report of 
January 1998 Doppler examination of the right calf, which 
found that the veins were 1/3 to 1/2 centimeter in diameter.  
The veteran was advised to start wearing his support hose.  

The RO noted the report, on service induction examination 
conducted in January 1965, that the veteran had large right 
popliteal and calf varicose veins.  Ligation and stripping of 
these veins was performed in service in December 1967.  
Resolving any doubt as to the meaning of the medical opinion 
that it is more likely than not "that there is a 
relationship between the leg and the gunshot wound," the RO 
granted service connection for varicose veins, as aggravated 
by service-connected disability, and evaluated the varicose 
vein disability as 10 percent disabling under 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  

The Board notes that the rating criteria for diseases of the 
arteries and veins were revised effective January 12, 1998, a 
few days following the effective date of the veteran's grant 
of service connection for this disability.  Because the 
veteran's claim was received before the regulatory change 
occurred, the veteran is entitled to have applied whichever 
set of regulations provide him with the higher rating--at 
least after the January 1998 effective date of the new 
regulations.  See 38 U.S.C.A. 5110(g); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The Board notes that the RO 
provided the veteran with notice that of the revision, and 
the revised rating criteria, in an April 1999 SOC. 

Under Diagnostic Code 7120, varicose veins, the rating 
criteria effective prior to January 12, 1998 provided a 
rating of 10 percent for moderate disability due to 
varicosities of the superficial veins below the knees, with 
symptoms of pain and cramping on exertion, unilateral or 
bilateral.  Moderately severe disability, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from one to two 
centimeters in diameter, with symptoms of pain or cramping on 
exertion, without involvement of the deep circulation 
warranted a 20 percent evaluation when unilateral and 30 
percent when bilateral. 

There is no medical evidence that the veteran has any 
varicosities above the knee, or has any varicosity in excess 
of one centimeter in size.  There is no evidence that the 
veteran has any symptoms of varicose veins other than pain 
and venous distention, which is relieved by elevation or 
compression.  The Board notes that the medical evidence 
describes the veteran's venous insufficiency as mild to 
moderate.  The veteran required no treatment except use of 
support hose for his varicose veins.  The veteran's walking 
was limited to walking six or seven blocks at a time, 
although the examiners noted that this finding was primarily 
related to his gunshot wound residuals.

After the RO assigned the initial 10 percent evaluation, the 
veteran's attorney contended, in May 1998 correspondence, 
that the veteran "wishes to reopen his claim for an increase 
in his service-connected disabilit[ies].  He is experiencing 
a worsening of his condition[s]."  Although this 
correspondence did not identify the veteran's varicose vein 
disability as having increased in severity, the RO afforded 
the veteran further examination in May 1999.

The examiner who conducted the May 1999 re-examination noted 
review of the claims file, including all clinical records 
associated with the claims file, and noted an attempt to 
obtain more recent VA treatment records.  There was no record 
of VA treatment since the December 1997 and January 1998 
examinations.  The examiner specifically noted review of the 
prior VA examination report and the January 1998 diagnostic 
testing.  The examiner noted that the primary change in the 
veteran's complaints since the prior examination was that he 
reported increased leg pain.  The examiner noted that the 
veteran's varicose veins were "not very prominent" on 
objective examination, but noted that the veteran had been 
driving rather than standing.  The examiner noted that the 
veteran had to use support hose, and noted that, when the 
veteran had increased symptoms following standing or walking, 
these symptoms were relieved by elevation and compression.  

The Board concludes that the veteran's varicose veins are 
mildly to moderately disabling, at most, and that there is no 
evidence of moderately severe disability within the meaning 
of the criteria in effect prior to January 12, 1998.  Under 
those (former) criteria, mild to moderate disability, 
unilateral or bilateral, was evaluated as 10 percent 
disabling.  The Board finds no evidence that the veteran's 
varicose vein symptoms in the right calf met or approximated 
the criteria for moderately severe disability, so as to 
warrant a 20 percent evaluation under the former criteria.

Effective January 12, 1998, under the revised criteria of 
Diagnostic Code 7120, varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery, are rated 10 percent disabling.  A 20 percent rating 
is assigned for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  The Note to the revised Diagnostic 
Code 7120 specifies that the evaluations provided are for 
involvement of a single extremity, and that if more than one 
extremity is involved, each extremity must be evaluated 
separately.  Since only the veteran's right leg is involved 
in this case, the revised regulation is not more favorable to 
him than the former regulation, given the medical evidence 
that the veteran's varicose vein symptoms are relieved by 
elevation or compression.

The veteran's right lower extremity varicose vein symptoms 
result in a 10 percent evaluation under either criteria.  
There is no evidence to support an evaluation in excess of 10 
percent under the old or the new criteria for right leg 
varicose vein disability of the lower leg.  The evidence is 
not in equipoise to warrant an increased evaluation based on 
resolution of reasonable doubt.  38 U.S.C.A. § 5107(b) as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The claim for an initial 
evaluation in excess of 10 percent for varicose veins must be 
denied. 


ORDER

The claim for service connection for peripheral neuropathy, 
to include acute or subacute peripheral neuropathy as a 
result of exposure to herbicides, is denied.  

The claim for service connection for irritable bowel syndrome 
and a stomach disorder is denied.

The claim for an evaluation in excess of 20 percent for a 
gunshot wound of the right calf is denied.

The claim for an initial evaluation in excess of 10 percent 
for varicose veins, right calf, is denied.


REMAND

As noted above, VA's responsibility in assisting a veteran in 
substantiating a claim for benefits has been substantially 
revised during the pendency of this appeal pursuant to the 
provisions of the VCAA.  For the reasons set forth in more 
detail below, the Board finds that additional development in 
this case is warranted on some of the issues on appeal.  

With respect to the veteran's claim of entitlement to service 
connection for PTSD, the Board notes that the veteran 
contends that he was awarded a Purple Heart, and therefore, 
under the provisions of 38 C.F.R. § 3.304(f) (2000), he need 
not provide information to verify in-service stressors, or to 
verify that the claimed stressor, a gunshot wound of the 
right leg, was incurred in combat, but rather, is entitled to 
a presumption that PTSD, if medically diagnosed, is service-
connected.  He has declined to provide any allegations or 
information other than the alleged receipt of a Purple Heart, 
and has declined to describe the alleged stressors so as to 
allow further development for corroboration or verification 
so that medical examination and medical determination of 
sufficiency of the claimed stressor[s] may be afforded.

The evidence of record does establish that the veteran 
incurred a gunshot wound to the right calf while stationed in 
Vietnam.  However, the evidence of record does not 
necessarily establish that the veteran incurred that wound 
during combat with the enemy.  The veteran's DD 214, Report 
of Transfer or Discharge, discloses that the veteran was 
awarded only the Vietnam Service Medal with two stars, 
National Defense Service Medal, and Vietnam Campaign Medal.  
The veteran's record of awards, as reflected in service 
personnel records, in particular, the "Combat History-
Expeditions-Awards Record," NAVMC 118(9)-PR, is consistent 
with the veteran's DD 214, and does not reflect award of a 
Purple Heart or other combat award.  Although service medical 
records indicate that the veteran's right leg was injured by 
hostile forces near Da Nang, his service personnel records 
indicate that this finding was changed to indicate that the 
gunshot wound of the right leg had been self-inflicted when 
the veteran was in Quang Nam Province in Vietnam.  

There is no evidence of record, other than the veteran's own 
statements, which supports his contention that he was awarded 
a Purple Heart.  The service department has made a finding 
that the veteran's gunshot wound to the right leg was self-
inflicted.  The veteran disputes this finding.  The existence 
of an event alleged as a "stressor" that results in PTSD, 
though not the adequacy of the alleged event to cause PTSD, 
is an adjudicative, not a medical determination.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The sufficiency of the 
stressor is a medical determination and adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The Board finds that further inquiry 
to official military record keeping entities is warranted in 
order to determine whether the veteran is, in fact, a combat 
veteran.  If it can be verified that the veteran is a combat 
veteran, then it needs to be determined medically whether the 
verified stressor serves as the basis for a diagnosis of 
PTSD.  Further, to the extent that the record does contain 
evidence that the veteran sustained a gunshot wound in 
service, regardless of whether it was self-inflicted or not, 
there is a question as to the sufficiency of this stressor as 
causative of PTSD.  Thus, examination in this regard is 
necessary.  

Further, the veteran contends that he incurred low back pain 
and a right shoulder disorder in service or secondary to a 
service-connected gunshot wound of the right leg.  There is 
no medical evidence or opinion of record regarding this 
contention.  The veteran contends that he has a hearing loss 
and tinnitus as a result of his service.  There is no 
evidence that the veteran has been afforded examination to 
determine whether he has a current hearing loss.  Further 
development to obtain such medical evidence is required. 

The veteran's claim of entitlement to total disability 
evaluation based on individual unemployability is deferred 
pending the outcome of the above-discussed issues.  

In order to afford the veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  Therefore, the 
case is REMANDED for the following action:

1.  The RO should obtain all VA medical 
treatment records pertaining to the 
veteran's treatment for PTSD, a low back 
disorder, a right shoulder disorder, or 
bilateral hearing loss or tinnitus, from 
October 1968 to the present.  The veteran 
should be asked to identify any relevant 
private medical records, and the RO 
should attempt to obtain the identified 
records.  

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events.  The veteran is 
informed that the U.S. Court of Appeals 
for Veterans Claims has held that 
requiring a claimant to provide such 
information to the VA does not represent 
an impossible or onerous task.  The 
veteran is also hereby notified that the 
duty to assist is not a one-way street; 
if a veteran wishes help, he cannot 
passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190(1991).

3.  Then, regardless of whether the 
veteran responds, the RO should review 
the file thoroughly and prepare a summary 
of all claimed stressors.  The statement 
should include a summary of the 
conflicting information of record 
surrounding the circumstances resulting 
in a gunshot wound to the right leg that 
the veteran received on June 1, 1968 near 
Da Nang.  The summary of stressors, with 
specific details regarding the veteran's 
alleged stressors, and all associated 
documents, should be sent to USMC 
Historical Center, ATTN: Archives 
Section, Building 58, Washington Navy 
Yard, Washington, DC 20374-0580.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the veteran's 
units.

4.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination to determine the nature of 
his claimed psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should specifically 
include or exclude a diagnosis of PTSD.  
If PTSD is diagnosed, the criteria upon 
which such diagnosis is made, including 
identification of the stressor(s), should 
be indicated, to include what evidence 
constituted an independently verified 
stressor.  The examiner must make any 
diagnosis of PTSD based on the diagnostic 
criteria set forth in DSM-IV.  If another 
acquired psychiatric disorder is 
clinically identified, then the examiner 
should offer an opinion as to the medical 
probability that any related disability 
is due to disease or injury which was 
incurred in or aggravated by service.  
Even if the RO determines that the 
gunshot wound sustained by the veteran on 
June 1, 1968, was not incurred in combat, 
the examiner must comment on whether the 
incident is a sufficient stressor to have 
caused PTSD, if diagnosed.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.

5.  The veteran should be afforded VA 
orthopedic examination(s), or any other 
examination as necessary, to determine 
whether it is at least as likely as not 
(50 percent likelihood or more) that a 
current low back or right shoulder 
disorder is etiologically related or due 
to a service-connected gunshot wound of 
the right leg or otherwise to the 
veteran's military service.  All 
necessary tests should be completed.  The 
claims file should be made available to 
the examiner(s) prior to each 
examination.  All relevant findings 
should be reported. 

6.  The veteran should be afforded VA 
audiologic examination, or any other 
specialty examination as necessary, to 
determine whether it is at least as 
likely as not (50 percent likelihood or 
more) that he has a current hearing loss 
disability or tinnitus as a result of 
service or any incident thereof.  All 
necessary tests should be completed.  The 
claims file should be made available to 
the examiner(s) prior to each 
examination.  All relevant findings 
should be reported. 

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed. 

8.  The RO should readjudicate each of 
the claims on appeal in light of all 
pertinent evidence, to include the 
medical evidence obtained on additional 
development.  If any determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case, and provide an opportunity 
for the veteran and his representative to 
respond before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

 



